Case 1:19-cr-00898-PGG Document 15 Filed 02/06/20 Page 1 of 1

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

ean Sothern District of New York
anid RP
David h. Patton Jennifer L, Brown

Executive Director Attomey-in-Charge
and Aitornev-tne hich

February 6, 2020

BY ECF AND BY FAX

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States v. Juan Alberto Brito,
19 Cr. 898 (PGG)

Dear Judge Gardephe:

I write with the consent of the government to seek a brief adjournment of Mr.
Brito’s sentencing, which is now scheduled for March 3, 2020. I make this request
because I understand that the final Presentence Investigation Report will not be
available until February 25, which is after the deadline for the defense sentencing
submission. If possible, I ask that the Court reschedule sentencing for the morning of
March 12, for any time on March 19 or 20, for the afternoon of March 24, or for any time
on March 27,

Respectfully submitted,

/s/

Clay H. Kaminsky
Assistant Federal Defender
(212) 417-8749

cc: Benjamin Schrier

 

 

 
